                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                      CONDITIONAL TRANSFER ORDER (CTO −111)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,712 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                     Sep 19, 2019
                                                      John W. Nichols
                                                      Clerk of the Panel
IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                              MDL No. 2804



                 SCHEDULE CTO−111 − TAG−ALONG ACTIONS



 DIST     DIV.      C.A.NO.    CASE CAPTION


ILLINOIS NORTHERN

  ILN        1      19−05905   Hestrup v. H.D. Smith, LLC et al Opposed 9/13/19

NEW JERSEY

                               COUNTY OF OCEAN, NEW JERSEY v. PURDUE
  NJ         3      19−17138   PHARMA L.P. et al Opposed 9/16/19
                               CITY OF TRENTON, NEW JERSEY v. PURDUE
  NJ         3      19−17155   PHARMA L.P. et al Opposed 9/13/19

NEW YORK EASTERN

                               Amalgamated Union Local 450−A Welfare Fund v.
  NYE        1      19−04949   Purdue Pharma L.P. et al
                               Drywall Tapers Insurance Fund v. Purdue Pharma L.P.
  NYE        1      19−04952   et al
                               NOITU Insurance Trust Fund v. Purdue Pharma L.P. et
  NYE        1      19−04958   al
                               Local 8A−28A Welfare Fund v. Purdue Pharma L.P. et
  NYE        1      19−04961   al
                               Local 22 Health Benefit Fund v. Purdue Pharma L.P. et
  NYE        1      19−04964   al
  NYE        2      19−04891   Allegany County v. Purdue Pharma Lp et al Opposed 9/18/19
                               Nassau University Medical Center v. Purdue Pharma
  NYE        2      19−04972   L.P. et al
                               Laborers Local 1298 of Nassau & Suffolk Counties
  NYE        2      19−04976   Welfare Fund v. Purdue Pharma L.P. et al

OKLAHOMA EASTERN

  OKE        6      19−00291   Seminole, City of v. Purdue Pharma, LP et al Opposed 9/18/19

OKLAHOMA NORTHERN

 OKN         4      19−00485   Osage Nation, The v. Purdue Pharma L.P. et al

OKLAHOMA WESTERN
 OKW          5     19−00804   Bethany City of v. Purdue Pharma LP et al Opposed 9/18/19

PENNSYLVANIA EASTERN

                               I−KARE TREATMENT CENTER, LLC v. PURDUE
  PAE         2     19−03899   PHARMA L.P. et al
                               CITY OF ALLENTOWN, PENNSYLVANIA v.
  PAE         5     19−03884   AMERISOURCEBERGEN DRUG CORPORATION et
                               al

PUERTO RICO

  PR          3     19−01814   Municipality of Caguas v. Purdue Pharma Inc. et al
                               Municipality of Bayamon, Puerto Rico v. Purdue
  PR          3     19−01815   Pharma L.P. et al
                               Municipality of Arroyo, Puerto Rico v. Purdue Pharma
  PR          3     19−01816   L.P. et al
                               Municipality of Ceiba, Puerto Rico v. Purdue Pharma
  PR          3     19−01818   L.P. et al
                               Municipality of Coamo, Puerto Rico v. Purdue Pharma
  PR          3     19−01819   L.P. et al
  PR          3     19−01821   Municipality of Villalba v. Purdue Pharma L.P. et al
                               Municipality of Catano, Puerto Rico v. Purdue Pharma
  PR          3     19−01824   L.P. et al

TENNESSEE EASTERN

                               Takoma Regional Hospital et al v. Purdue Pharma L.P.
  TNE         2     19−00157   et al Opposed 9/18/19

TEXAS SOUTHERN
                                                                             Opposed 9/18/19
  TXS         4     19−03299   County of Williamson v. Walgreens Boots Alliance et al
